Case 3:18-cv-00017-NKM-JCH Document 279 Filed 04/27/21 Page 1 of 3 Pageid#: 4070




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


   BRENNAN M. GILMORE,

          Plaintiff,

   v.                                                 No. 3:18-cv-00017-NKM-JCH
   ALEXANDER E. (ALEX) JONES, et al.,

                  Defendants.



                           STIPULATION AND [PROPOSED] ORDER

         WHEREAS, Plaintiff Brennan Gilmore (“Gilmore”) sued Defendants Michele Hickford

  (“Hickford”) and Words-N-Ideas, LLC (“WNI”) for defamation in connection with WNI’s

  publication of “BOMBSHELL: New evidence suggests Charlottesville was a complete SET-UP”

  (the “WNI Publication”) on August 19, 2017;

         WHEREAS, the WNI Publication contained a republication with language pertaining to

  Gilmore and the August 2017 Unite the Right rally;

         WHEREAS, WNI, when it relied upon its source, had no evidence that Gilmore was

  involved in a set up or in any other way with the August 2017 Unite the Right rally in

  Charlottesville and the terrorist attack that killed Heather Heyer;

         WHEREAS, Hickford and WNI do not contest Gilmore’s allegation of defamation;

         WHEREAS, the parties desire to amicably resolve all claims arising out of this action;

         WHEREAS, in lieu of damages, Hickford and WNI agree to make a joint charitable

  donation of two thousand five hundred dollars ($2,500) to the Legal Aid Justice Center;
Case 3:18-cv-00017-NKM-JCH Document 279 Filed 04/27/21 Page 2 of 3 Pageid#: 4071




         WHEREAS, Gilmore, Hickford, and WNI, having entered into a settlement agreement,

  hereby stipulate to the entry of an order in this action, as follows:

                   IT IS ORDERED, ADJUDGED, AND DECREED as follows:

                   1.    This Court has jurisdiction over the subject matter of the above action and

         has personal jurisdiction over the parties for purposes of this action and as set forth in

         Paragraph 4 below.

                   2.    Hickford admits liability for the claims asserted by Gilmore in this action.

                   3.    WNI admits liability for the claims asserted by Gilmore in this action.

                   4.    As a condition of settlement, Hickford and WNI have agreed to make a joint

         charitable donation of two thousand five hundred dollars ($2,500) to the Legal Aid Justice

         Center.

                   5.    The parties agree that this Court will retain jurisdiction to enforce the terms

         of the parties’ settlement agreement and to enforce and resolve any disputes related thereto,

         if necessary.

                   6.    This action and all defenses thereto are hereby dismissed with prejudice and

         without costs, disbursements, or attorneys’ fees to any party.



   /s/ Hassen A. Sayeed____________                     /s/ Mia Yugo
   Jonathan D. Hacker, admitted pro hac vice            Mia Yugo (VSB No. 92975)
   Anwar L. Graves, admitted pro hac vice               HAFEMANN MAGEE & THOMAS, LLC
   O’MELVENY & MYERS LLP                                11 Franklin Road, S.E., suite 200
   1625 Eye Street, N.W.                                Roanoke, VA 24011
   Washington, DC 20006                                 Telephone: (540) 855-4791
   Telephone: (202) 383-5300                            mia@fed-lit.com
   Facsimile: (202) 383-5414
   agraves@omm.com                                      Attorney for Defendants Michele Hickford
   jhacker@omm.com                                      and Words-N-Ideas, LLC




                                                    2
Case 3:18-cv-00017-NKM-JCH Document 279 Filed 04/27/21 Page 3 of 3 Pageid#: 4072




   Hassen A. Sayeed, admitted pro hac vice
   O’MELVENY & MYERS LLP
   Times Square Tower
   7 Times Square
   New York, New York 10036
   Telephone: (212) 326-2000
   Facsimile: (212) 326-2061
   hsayeed@omm.com

   Andrew Mendrala, Virginia Bar No. 82424
   COHEN MILSTEIN SELLERS & TOLL
   PLLC
   1100 New York Avenue N.W., Fifth Floor
   Washington, D.C. 20005
   Telephone: (202) 408-4600
   Facsimile: (202) 408-4699
   amendrala@cohenmilstein.com

   Aderson Francois, admitted pro hac vice
   CIVIL RIGHTS CLINIC
   GEORGETOWN UNIVERSITY LAW
   CENTER
   600 New Jersey Avenue, N.W.
   Washington, D.C. 20001
   Telephone: (202) 662-9065
   Aderson.Francois@georgetown.edu

   Elizabeth B. Wydra, admitted pro hac vice
   Brianne J. Gorod, admitted pro hac vice
   CONSTITUTIONAL ACCOUNTABILITY
   CENTER
   1200 18th Street, N.W., Suite 501
   Washington, D.C. 20036
   Telephone: (202) 296-6889
   elizabeth@theusconstitution.org
   brianne@theusconstitution.org

   Attorneys for Plaintiff
                                     SO ORDERED this ___ day of ________________, 2021.


                                             _______________________
                                             NORMAN K. MOON
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                               3
